Citation Nr: 0711060	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  95-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for glucose-6-phosphate dehydrogenase (G6PD) 
deficiency with hemolytic anemia, renal glycosuria, and 
Fanconi's syndrome from December 1969 under the provisions of 
38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an effective date earlier than October 16, 
1990 for the award of service connection for depression.

3.  Entitlement to an effective date earlier than July 2, 
2003 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964 and from March 1964 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 1970, VA denied service connection for G6PD 
deficiency with hemolytic anemia and renal glycosuria.  It 
was determined that the condition was a constitutional or 
developmental abnormality and not a disability under the laws 
administered by VA.

In September 1994, the veteran filed a claim of clear and 
unmistakable error (CUE) in the June 1970 decision.  In July 
1995, the RO granted service connection for G6PD disorder.  A 
noncompensable evaluation was assigned, effective from 
September 16, 1994.  The claim of CUE was denied.

In September 1996, the RO assigned a 30 percent evaluation 
for G6PD deficiency with hemolytic anemia, renal glycosuria, 
and Fanconi's syndrome, effective from May 23, 1988.  It was 
determined that the RO had committed CUE in rating decisions 
dated in April 1994 and July 1995 in failing to recognize a 
1989 submission as an application to reopen the veteran's 
claim for G6PD deficiency.  The effective date was assigned 
to correspond to the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  See 38 C.F.R. §§ 3.114, 3.400(k).

In March 1997, the RO assigned a 30 percent evaluation for 
G6PD deficiency with hemolytic anemia, renal glycosuria, and 
Fanconi's syndrome, effective from December 23, 1969.  The 
earlier effective date was awarded on the basis of additional 
service medical records received in November 1996.  See 
38 C.F.R. § 3.400(q)(2).

In January 1998, the Board determined that the schedular 
criteria for a rating in excess of 30 percent had not been 
met.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  He argued that the 
Board had failed to consider his entitlement to an 
extraschedular rating and TDIU.  In a memorandum decision 
dated in June 2000, the Court vacated and remanded the 
January 1998 Board decision insofar as the Board had failed 
to consider an extraschedular evaluation.  The Board's 
decision was otherwise affirmed.

Thereafter, the veteran filed a motion for reconsideration of 
the Court's decision as to its disposition of his TDIU claim.  
In his response to the veteran's motion, the Secretary 
conceded that the "[a]ppellant's claim for an increased 
rating should be considered to have encompassed a claim for a 
TDIU rating."  In an order dated in November 2000, the Court 
granted the reconsideration motion.  The Court vacated the 
January 1998 Board decision as to its failure to consider the 
appellant's eligibility for TDIU and remanded that matter to 
the Board for further proceedings and issuance of a 
readjudicated decision.  In July 2001 and November 2004, the 
Board remanded the case for additional development, to 
include adjudicatory and other action on the veteran's 
extraschedular and TDIU claims.

In February 2005, while the case was in remand status, the 
veteran filed a notice of disagreement with respect to a 
February 2004 decision by the RO that had assigned July 2, 
2003, as the effective date for an award of service 
connection for depression.  In November 2005, while that 
appeal was pending, the RO granted an earlier effective date 
for the award-from October 16, 1990-and issued the veteran 
a statement of the case (SOC).  Thereafter, in December 2005, 
the veteran perfected an appeal of that issue by submitting 
written argument in support of a still earlier date, in 1969.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  The case is now before 
the Board for further appellate consideration.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required.


REMAND

When this case was remanded in November 2004, the Board 
requested, among other things, that the AOJ arrange for 
review of the veteran's claims file by a VA physician with 
knowledge of blood disorders and a VA vocational expert.  
Those individuals were to review the entire record and 
provide opinions as to (1) whether it is at least as likely 
as not that the veteran's G6PD deficiency with hemolytic 
anemia, renal glycosuria, and Fanconi's syndrome interfered 
markedly with his employment at any time during, or 
throughout, the period from December 1969 to the present, and 
(2) whether it is at least as likely as not that the 
veteran's G6PD deficiency with hemolytic anemia, renal 
glycosuria, and Fanconi's syndrome, together with his 
duodenal ulcer, prevented him from obtaining or retaining 
substantially gainful employment at any time during, or 
throughout, the period from December 1969 to July 2003.

Unfortunately, the requested development has not been 
completed.  Although a physician in endocrinology reviewed 
the claims file in May 2005, in connection with the Board's 
remand, he offered an opinion only with respect to question 
(2), above: No clear opinion was offered with respect to 
question (1).  Moreover, no VA vocational opinion was ever 
obtained, inasmuch as the agency activities contacted by the 
AOJ believed they were prohibited by law from providing the 
services requested.  In this regard, the Board notes that 
VAOPGCPREC 8-94 (March 25, 1994) does in fact hold, as a 
general matter, that VA's Vocational Rehabilitation Service 
does not have legal authority to evaluate veterans for 
purposes of VA compensation benefits.  The opinion also 
holds, however, that where, as here, the parties to an appeal 
have arrived at a consensus with respect to a vocational 
assessment, the assessment "may be conducted on an ad hoc 
basis by any agency activity competent to do so as informally 
designated by the Secretary."  Id.  Thus, VAOPGCPREC 8-94 
does not stand as an absolute bar to obtaining the type of 
opinion sought in the Board's remand.  Additional development 
is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  In the context of a claim for service connection, 
the VCAA requires, among other things, that VA provide 
claimants notice of the manner in which effective dates are 
assigned for awards of disability benefits.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, such notice 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.  A post-adjudication notice can also suffice, 
however, provided the AOJ readjudicates the claim after the 
notice is issued and the claimant is afforded an opportunity 
to respond.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, the record shows that the required notice as to 
effective date was mailed to the veteran in March 2006.  
Since that time, however, there has been no readjudication, 
in a supplemental SOC (SSOC) or otherwise, of the veteran's 
claim for an earlier effective date for the award of service 
connection for depression.  Corrective action is therefore 
required.

Currently, although referenced therein, there are no 
attachments associated with an August 2006 letter received 
from the veteran's representative.  It appears that the 
attachments might be duplicative of materials submitted in 
August 2004.  However, it is not entirely clear that this is 
so.  Accordingly, on remand, the veteran's representative 
should be asked to provide copies of the attachments 
referenced in his letter of August 2006.

Complete records of the veteran's treatment at the VA Medical 
Center (VAMC) in Seattle, Washington were last obtained in 
November 1995.  On remand, efforts should be made to obtain 
any records of relevant treatment the veteran may have 
undergone since that time, in order to ensure that his claims 
are adjudicated on the basis of an evidentiary record that is 
as complete as possible.  See, e.g., Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Asked the veteran's representative to 
provide copies of the attachments referenced 
in his letter of August 2006.  The materials 
obtained, if any, should be associated with 
the claims file.

2.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received through the VAMC in Seattle, 
Washington since the time that complete 
records of such treatment were last procured 
in November 1995.  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, arrange for review of the entire 
claims file by a VA physician with knowledge 
of blood disorders and by a VA employee with 
appropriate expertise in vocational 
assessment.  The VA vocational expert and VA 
physician should be requested to review the 
entire record, including information 
concerning the veteran's school attendance 
during the 1970's as well as the vocational 
evaluation from John Berg, M.Ed., received 
in March 2004, and provide opinions as to 
each of the following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's G6PD 
deficiency with hemolytic anemia, 
renal glycosuria, and Fanconi's 
syndrome interfered "markedly" 
with his employment at any time 
during, or throughout, the period 
from December 1969 to the present?

b.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's G6PD 
deficiency with hemolytic anemia, 
renal glycosuria, and Fanconi's 
syndrome, together with his duodenal 
ulcer, prevented him from obtaining 
or retaining substantially gainful 
employment any time during, or 
throughout, the period from December 
1969 to October 15, 1990?

c.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the veteran's G6PD 
deficiency with hemolytic anemia, 
renal glycosuria and Fanconi's 
syndrome, together with his duodenal 
ulcer and depressive disorder, 
prevented him from obtaining or 
retaining substantially gainful 
employment any time during, or 
throughout, the period from October 
16, 1990 to July 2003?

The VA vocational expert and VA physician 
should be requested explain their opinions.  
The entire claims file must be made 
available to examiners and/or reviewers, and 
all reports should be typed.

4.  Thereafter, with consideration of all 
the evidence, including the Social Security 
Administration statement of the veteran's 
earnings and his May 2001 declaration 
concerning those earnings, the claim of 
entitlement to a disability rating in excess 
of 30 percent for G6PD deficiency with 
hemolytic anemia, renal glycosuria and 
Fanconi's syndrome from December 1969 under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
should be readjudicated, with a 
determination as to whether the issues 
should again be referred to Director of the 
Compensation and Pension Service.  Unless it 
has become moot, the issue of entitlement to 
TDIU during the period from December 1969 to 
July 2003 should be readjudicated under 
38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b), 
as appropriate.  With respect to both 
issues, that is, the extraschedular rating 
in excess of 30 percent for G6PD deficiency 
with hemolytic anemia, renal glycosuria, and 
Fanconi's syndrome and the TDIU issue, 
consideration must be given to the 
possibility of staged ratings starting from 
December 1969.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

5.  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, issue 
an SSOC to the veteran and his 
representative that addresses all evidence 
added to the record since the last relevant 
SOC and SSOC were issued in November 2005 
and June 2006, respectively.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


